Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 7 are rejected under 35 U.S.C. 102a1 as being anticipated by 2010/016974 (Lee et al.).
As to claim 1, Lee teaches a communication system (see figures 2 and 5) that performs wireless communication with a mobile apparatus (220, fig 2), the communication system comprising: 
a plurality of apparatuses (all the terminals in groups B1/D1 in figs 2 and 5) each performing authentication processing for determining whether the mobile apparatus is a mobile apparatus registered beforehand (see paragraphs 42-45, encryption, using key obtained via the sharing of group information, is used to authenticate communications [~determine whether mobile is registered before hand] between terminals in the different groups including message sent by terminal 220 to terminals in group B1/D1),
at least one apparatus (210, fig 2) of the plurality of apparatuses performing 
registration processing for obtaining authentication information to be used for the authentication processing from the mobile apparatus, and registering the authentication information (step 512, fig 5 and paragraphs 42 and 63), and 
sharing processing for sharing information obtained by the registration processing among the plurality of apparatuses (step 515, fig 5 and paragraph 64).
As to claim 2, Lee further teaches wherein in the authentication processing, each of the plurality of apparatuses obtains mobile key information from the mobile apparatus, and determines, when the obtained mobile key information matches registration key information stored beforehand, that authentication of the mobile apparatus is established, and the authentication information is the mobile key information (see steps 515 and 518-520 and paragraphs 63-67, encryption key comprised within shared group information used for encrypted communications).
As to claim 3, Lee further teaches wherein the plurality of apparatuses belong to a specific group, the at least one apparatus stores the mobile key information obtained from the mobile apparatus as the registration key information (step 513, fig 5), in the registration processing, and transmits the mobile key information obtained from the mobile apparatus by the registration processing to a first apparatus belonging to the specific group, in the sharing processing, and the first apparatus stores the mobile key information received from the at least one apparatus as the registration key information (step 515, fig 5 and paragraphs 42 and 63-67).
As to claim 7, Lee further teaches wherein in the authentication processing, each of the plurality of apparatuses obtains mobile key information from the mobile apparatus, and determines, when the obtained mobile key information matches registration key information stored beforehand, that authentication of the mobile apparatus is established, and the authentication information is unique information to be used to generate the mobile key information to be used for the authentication processing (see paragraphs 42-45, the shared group information [~authentication information] comprises encryption key [mobile key information generated from authentication information] that is used to encrypt communications between terminals in the different groups [~determining if obtained mobile key matches register mobile key]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of US 7561694 (Chakrabarti et al.).
As to claim 4, what is further lacking from Lee is further comprising a server that can perform wireless communication with the at least one apparatus and the first apparatus, wherein the at least one apparatus transmits the mobile key information to the first apparatus via the server, in the sharing processing.
In analogous art, Chakrabarti teaches a server that functions as a central manager for a group of mobile devices communicating with one another via key based encryption such that the server receives requests to join the group and forwards updated keys to all members of the group (see Chakrabarti, column 7, lines 9-47 and column 8, lines 59-65).
It would have been obvious to one of ordinary skill to apply this teaching into Lee so as to reduce the burden of managing a group of mobile devices by putting at least some of that burden on a centralized server.
As to claim 5, Lee in view of Chakrabarti’s cited teachings further teach wherein group information is stored in at least one of the server and a second apparatus in the plurality of apparatuses, the group information being information for specifying the apparatuses belonging to the specific group (see Lee, paragraphs 41 and 42, in combination with Chakrabarti’s cited teachings this would result in the server registering and managing all the terminals in the groups).
As to claim 6, Lee in view of Chakrabarti’s cited teachings further teach wherein, when a third apparatus is added to the specific group, the server or the second apparatus that stores the group information transmits the mobile key information shared in the specific group to the third apparatus (see Lee, paragraph 64 and figures 2 and 5, a new terminal joining group B1/D1 would receive the shared group information having the encryption key as done in stop 515. In view of Charkrabarti’s cited teachings, this would result in the server sending the new terminal said information).
Allowable Subject Matter
Claims 8-9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2012/0324218 (Duren et al.).  US 2017/0118015 (Kwak et al.).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAZDA SABOURI whose telephone number is (571)272-8892. The examiner can normally be reached 10 am-7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAZDA SABOURI/Primary Examiner, Art Unit 2641